Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-13-00691-CR

                                     IN RE Anthony JACKSON

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 31, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           This court issued an opinion conditionally granting mandamus relief in this proceeding on

December 11, 2013. That opinion is withdrawn on the court’s own motion and the following

opinion is substituted.

           On October 7, 2013, relator Anthony Jackson, an inmate in the Texas Department of

Criminal Justice-Institutional Division, filed a pro se petition for writ of mandamus complaining

of the trial court’s failure to rule on a pending motion. Jackson had previously filed in the trial

court a pro se request for appointment of counsel to assist him in requesting DNA testing of

evidence containing biological material. See TEX. CODE CRIM. PROC. ANN. art. 64.01(a-1), (c)




1
 This proceeding arises out of Cause No. 1998CR0872, styled The State of Texas v. Anthony Maurice Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-13-00691-CR


(West Supp. 2013). On October 8, 2013, this court requested a response to the petition for writ of

mandamus. Neither the State nor the respondent judge filed a response to the petition.

       This court issued its opinion conditionally granting mandamus relief on December 11,

2013. Upon the issuance of that opinion, this court was advised the trial court had signed an order

granting relator’s motion and assigning appointed counsel as requested on October 8, 2013.

Although neither a copy of the trial court’s order nor a response advising of the trial court’s action

was provided to this court prior to the issuance of our prior opinion, the trial court’s order was

signed before the opinion issued. Relator has obtained the relief sought in his petition for writ of

mandamus. Accordingly, the petition is denied as moot. See TEX. R. APP. P. 52.8(a).



                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-